Citation Nr: 0208854	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-20 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include pes planus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
September 1968, which included a tour of duty in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO) which denied the veteran's claim 
of entitlement to service connection for a bilateral foot 
disorder, to include pes planus.  

The veteran's sworn testimony was obtained before the 
undersigned Member of the Board at a personal hearing in 
Washington, D.C. in May 2002.  


FINDINGS OF FACT

1.  The veteran had active military service, which included 
combat in Vietnam.  

2.  The medical and other evidence of record supports the 
veteran's contention that his currently diagnosed bilateral 
pes planus, with collapse of the medial arch, arthritic 
changes, chronic arthrosis deformans, and plantar fasciitis, 
are causally related to his military service.  


CONCLUSION OF LAW

A bilateral foot disability was incurred in active duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a bilateral 
foot disability.  In essence, he contends that his foot 
problems began during basic training in the United States 
Army and have continued to the present.

Initial matter - the VCAA

The Board initially observes that the Veterans Claims 
Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001), redefines the 
obligations of VA with respect to its statutory duty to 
assist veterans in the development of their claims. The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Final regulations to effectuate the 
VCAA were published on August 29, 2001 with the same 
effective date of the VCAA, November 9, 2000. See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  The VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  

It is clear from the record that the veteran has been 
provided ample notice, as well as ample opportunity to 
present evidence and argument in support of his claims, 
including presenting personal testimony at the May 2002 Board 
central office hearing in Washington, D.C.   In this regard, 
the Board notes that, in the January 2002 Supplemental 
Statement of the Case, the RO informed the veteran of the 
provisions of 38 U.S.C. § 5103.  See Supplemental Statement 
of the Case, page 1. The Board is aware of no specific 
evidence pertaining to the veteran's claim which exists and 
which has not been obtained, and the veteran and his 
representative have pointed to none.  See the may 2002 
hearing transcript, page 15.  

In short, the Board believes that the provisions of the VCAA 
have been fulfilled.  The Board will accordingly move on to a 
decision on the merits.  

Relevant law and regulations

Service connection - in general  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2001).

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence. 
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service- connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2001).

The Court has rendered several decisions that further 
clarified the law and VA regulations pertaining to the use of 
lay statements in cases involving combat veterans.  In Caluza 
v. Brown, 7 Vet. App. 498 (1995), the Court emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat. 7 Vet. App. at 
507. Accordingly, the " 'lay or other evidence' [will] be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' 
that the disease or injury was not incurred or aggravated in 
service . . . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 
(Fed. Cir. 1994)]." 7 Vet. App. at 508.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events. 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
recently affirmed that the 38 U.S.C.A. § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal. 38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To deny 
a claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997). 

Factual Background

The veteran's service medical records are pertinently 
negative, with one exception.  In a report of medical history 
dated August 1968, which was done in connection with the 
veteran's imminent discharge from military service, he 
responded "yes" to the question concerning "foot trouble".  
No specifics were provided, and the accompanying separation 
physical examination was pertinently negative. 

In December 1972, the veteran applied for VA compensation.  
The only claimed disability was "fallen arches on both feet - 
September or October 1966".  His claimed was denied by the RO 
because fallen arches were not shown by the evidence of 
record.  The veteran did not appeal that decision.

In February 1998, the veteran again filed a claim of 
entitlement to service connection for "pes planus/fallen 
arches". 

VA and private treatment records of March 1999 through 
November 2000 show, in pertinent part, treatment for 
bilateral foot disorders variously diagnosed.  June and July 
1999 treatment records of P. R.G., D.P.M., indicates 
treatment for chronic bilateral arthrosis deformans, a 
diagnosis which was thought to be secondary to a history of 
collapsed arches while in service.  Dr. G. also diagnosed 
chronic plantar fasciitis, and opined that this was secondary 
to the veteran's service-related orthopedic deformity.  

The medical evidence of record is also significant for two 
other private medical opinions which relate current bilateral 
foot disorders with the veteran's prior military service.  A 
January 2000 medical statement of D. L.A., M.D. shows a 
history of fallen arches since service, with continued pain 
since then.  Dr. A. was of the opinion that the veteran's 
current bilateral pes planus deformity, with collapse of the 
medial arch and secondary arthritic changes of the rear foot 
and mid foot bilaterally, was incurred in service, that is 
was certainly aggravated by his military activity, that the 
condition became progressively worse since then.  A June 2000 
medical statement of R. D. K., M.D., indicates that the 
veteran has moderately severe pes planus, bilaterally, with 
some mild spurring occurring at the talonavicular joint area 
demonstrated on lateral view x-rays.  Dr. K. expressed his 
medical opinion that symptoms of the veteran's bilateral foot 
disorder were initiated and aggravated in service by the 
activities which were required of him as an infantryman, and 
that the veteran continues to have bilateral foot symptoms.  

The veteran was afforded a personal hearing on May 20, 2002.  
At his hearing, the veteran explained to the undersigned 
Board Member that he initially experienced bilateral fallen 
arches and resulting foot pain while in basic training.  
Later, while he was stationed in Vietnam, treatment was not 
always available.  The veteran further testified that no foot 
examination was conducted on separation examination in August 
1968.  He also stated that he had experienced foot problems 
continually after service.  

Analysis 

Initial matter - reopening previously denied claim 

As an initial matter, the Board observes that the veteran's 
original claim of entitlement to service connection for a 
bilateral foot disability was denied in an unappealed RO 
rating decision in January 1973.  The RO evidently did not 
identify that decision; it was not mentioned in the March 
2000 RO rating decision which
forms the basis of this appeal.

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

It is now well-settled law that the submission of new and 
material evidence by a claimant is a jurisdictional 
prerequisite to the reexamination of the appellant's claim by 
the RO and the Board.  The Board is obligated by law to 
conduct a de novo review as to this matter.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  In this case, because new and 
material evidence in the form of diagnoses of bilateral foot 
disability and several medical nexus opinions has been added 
to the record, the Board finds that the veteran's claim is 
reopened.  Accordingly, the Board will move on to its 
decision.

Discussion

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to Hickson element (1), current disability, 
there is ample evidence of bilateral pes planus, including 
June 2000 x-rays demonstrating moderately severe pes planus.

With respect to Hickson element (2), in-service incurrence, 
as noted in the factual background section above, the veteran 
reported having foot problems in connection with hi 
separation physical examination.  In addition, the veteran's 
DD Form 214 shows that he served approximately one year in 
Vietnam in 1967 as a infantry rifleman.  The Board finds that 
the relaxed burden of proof applicable to combat veterans 
under 38 U.S.C.A. § 1154(b) applies in this case.  The 
veteran asserts that he incurred bilateral flat feet in 
service, including combat situations.  

In short, service medical records show a complaint of foot 
trouble on examination in August 1968 prior to his separation 
from service.  While no disorder of the foot was found on 
examination at separation, with application of section 
1154(b), the Board accepts the veteran's lay statement and 
sworn testimony as proof of foot problems in service.  See  
the transcript of the veteran's personal hearing in May 2002, 
pages 5-8.  The Board also observes that the veteran reported 
having flat feet shortly after he left military service, to 
the point of filing a claim with VA. 

As to Hickson element (3), medical nexus evidence, the record 
includes multiple medical opinions that the veteran's current 
bilateral foot disorder(s), variously diagnosed as bilateral 
pes planus, with collapse of the medial arches, and with 
secondary bilateral arthritic changes, chronic arthrosis 
deformans, and plantar fasciitis, are a result of the 
veteran's prior military service.  No evidence is of record 
to contradict these medical opinions.  Hickson element (3) is 
therefore satisfied.  

Accordingly, service connection for bilateral moderately 
severe pes planus, with collapse of the medial arches, and 
with secondary bilateral arthritic changes, chronic arthrosis 
deformans, and plantar fasciitis, is warranted.  



ORDER

The claim of entitlement to service connection for a 
bilateral foot disorder is granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

